Case 2:20-cv-00974-GRB-AKT Document 64 Filed 01/22/21 Page 1 of 2 PageID #: 515




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                          :
 TONY CACCAVALE, ANTHONY MANGELLI, :                                          No.: 20-CV-00974 (GRB)(AKT)
 DOUGLAS SORBIE, and JAMES BILLUPS,                                       :
 individually and on behalf of all others similarly                       :
 situated,                                                                :        STIPULATION EXTENDING
                                                                          :     DEFENDANTS’ TIME TO ANSWER
                          Plaintiffs,                                     :      SECOND AMENDED CLASS AND
                          v.                                              :    COLLECTIVE ACTION COMPLAINT
                                                                          :
 HEWLETT-PACKARD COMPANY A/K/A HP                                         :
 INC., HEWLETT PACKARD ENTERPRISE                                         :
 COMPANY and UNISYS CORPORATION,                                          :
                                                                          :
                             Defendants.                                  :
 ----------------------- ------------- x

           WHEREAS, Plaintiffs filed a Second Amended Class and Collective Action Complaint

 (“Second Amended Complaint”) on December 17, 2020 [DE 55];

           WHEREAS, on December 23, 2020 Defendants filed pre-motion conference letters

 seeking to move to dismiss certain portions of the Second Amended Complaint and Plaintiffs

 responded to those letters on January 4, 2021 [DEs 57, 58, 60, 61];

           WHEREAS, on January 12, 2021 the parties appeared before Judge Brown;

           WHEREAS, Judge Brown denied Defendants’ motions to dismiss Plaintiffs’ claims

 brought pursuant to Sections 191/198 of the New York Labor Law, but allowed Defendant Unisys

 Corporation (“Unisys”) to make a motion pertaining to one limited issue on Plaintiff Sorbie and

 the Late Paid Overtime Collective’s claim brought under the Fair Labor Standards Act (“FLSA”)

 in the Second Amended Complaint and set a briefing schedule therefor [DE 62];

           WHEREAS, Unisys has, without waiver of any and all defenses to the FLSA claim

 regarding Sorbie or anyone else, including but not limited to a lack of any remedy for the FLSA
Case 2:20-cv-00974-GRB-AKT Document 64 Filed 01/22/21 Page 2 of 2 PageID #: 516




 violation(s) alleged, determined not to make this motion, but instead Answer the Second Amended

 Complaint,

          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED THAT, all

 Defendants’ time to Answer the Second Amended Complaint is extended from January 26, 2021,

 the original deadline therefor, through and including February 22, 2021.

          This is Defendants’ first request for an extension of this deadline and is necessary to allow

 all Defendants to fully analyze and properly respond to the allegations in the Second Amended

 Complaint. Plaintiffs consent to this request. The requested extension will not affect any of the

 other dates set in the case.


  /s/ Paul A. Pagano                                 _/s/ Kenneth W. DiGia
  Steven J. Moser, Esq.                              Kenneth W. DiGia
  Paul A. Pagano, Esq.                               Jeffrey H. Ruzal
  Moser Law Firm P.C.                                EPSTEIN BECKER & GREEN, P.C.
  5 East Main Street                                 875 Third Avenue
  Huntington, NY 11743                               New York, NY 10022
  (516) 671-1150                                     (212) 351-4500
  smoser@moseremploymentlaw.com
  Attorneys for Plaintiffs                           Attorneys for Defendant Unisys

  /s/ Kristofor Henning
  Kristofor Henning
  Adam Saravay
  Ilana Levin
  McCARTER & ENGLISH, LLP
  Four Gateway Center
  100 Mulberry Street
  Newark, NJ 07101-0652
  (973) 622-4444
  Attorneys for Defendants HP Inc. and
  Hewlett-Packard Enterprise Company

 SO ORDERED:
 ________________________
 Honorable A. Kathleen Tomlinson
 United States Magistrate Judge
 January ____, 2021


 Firm:52235421v2
